Citation Nr: 0933416	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  08-09 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUE

Whether the creation of the overpayment of Department of 
Veterans Affairs (VA) improved pension benefits was proper.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from February 1963 to 
September 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the VA Regional Office (RO) in Sioux Falls, 
South Dakota.  

The Board notes that in a July 2008 decision, the request for 
waiver of the overpayment was granted, but information of 
record indicates that this decision was ultimately not 
implemented and, thus, there has been no award in that 
regard.  

In December 2008, the Board determined that VA properly 
appointed a custodian for the Veteran due to his incompetency 
rating status and the custodian acted properly on his behalf.  
In addition, the Board determined that the Veteran's request 
for waiver of the overpayment of VA improved pension benefits 
was not timely filed by the custodian or the Veteran, and a 
waiver may not be granted.  The Board remanded the matter of 
whether the creation of the overpayment of improved pension 
benefits was proper to include the issue of sole 
administrative error.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

FINDINGS OF FACT

1.  In a May 1992 rating decision, the RO granted entitlement 
to pension benefits as the Veteran was determined to be 
totally (100 percent) impaired due to traumatic brain injury 
(TBI) with cognitive impairment, effective from February 
1992.  

2.  In a June 1992 letter, the RO advised the Veteran that 
information had been received showing that he might need help 
in handling his VA benefits and that VA proposed to rate the 
Veteran as incompetent.  

3.  In June 1992, the Veteran requested that his aunt, A.F., 
be named as his payee/guardian.

4.  In an August 1992 rating decision, the Veteran was 
determined by VA to be incompetent effective February 1992, 
for payment of his improved pension benefits.  

5.  In September 1992, the RO named A.F. as the Veteran's 
custodian, and sent her a notification letter regarding the 
rate of the Veteran's pension benefits for the Veteran and 
his daughter; she was provided a VA Form 21-8768 which told 
her to notify VA immediately of any changes in income.

6.  In October 1993, a VA field investigation was conducted 
which showed that the custodian was adequately handling the 
Veteran's funds; the custodian notified VA at that time that 
both the Veteran and his daughter had been awarded benefits 
from the Social Security Administration (SSA) and that the 
Veteran's daughter was residing with a relative.  

7.  In an October 5, 1993 letter, the Veteran's custodian was 
notified that VA proposed to reduce the Veteran's benefits 
effective April 1992 based on the report of receipt of SSA 
income, from March 1992.  

8.  On October 27, 1993, correspondence was received directly 
from the Veteran in which he requested that his pension 
benefits be adjusted to avoid a possible overpayment.  

9.  In February 1994, the custodian was informed that the 
retroactive adjustment in income from April 1, 1992, had been 
undertaken; also, in February 1994, the custodian was 
notified that the amount of the overpayment was $22,514.  

10.  The Board has determined that there was no timely 
request for a waiver of the overpayment.  

10.  In June 2007, the RO reduced the remaining balance of 
the Veteran's overpayment to $8,732, based on a finding that 
the Veteran did not receive payment of SSA benefits until 
July 1, 1993.  

11.  In March 2009, the RO performed a paid and due audit and 
determined that the period of the overpayment was July 1, 
1993 to June 1, 1994 and that the Veteran's first SSA payment 
was June 1993; this audit also confirmed that the overpayment 
amount was reduced to $8,732.

12.  For the period of July 1, 1993 through October 1993, 
this portion of the overpayment was not solely the result of 
VA administrative error as the Veteran's/Custodian's actions 
contributed to the creation of the debt.

13.  For the period of November 1, 1993 through June 1, 1994, 
this portion of the overpayment was solely the result of VA 
administrative error; the Veteran's/Custodian's actions did 
not contribute to the creation of the debt.


CONCLUSION OF LAW

The overpayment of VA improved pension benefits was based 
solely upon VA administrative error for the period of 
November 1, 1993 through June 1, 1994, but not before that 
time; thus that portion of the overpayment was not properly 
created.  38 U.S.C.A. §§ 5112, 5302 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.500 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005). To 
implement the provisions of the law, the VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

However, the notice and duty-to-assist provisions of the VCAA 
do not apply in waiver of overpayment cases.  Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).


Creation of the Overpayment Debt

In a May 1992 rating decision, the RO granted entitlement to 
pension benefits effective from February 1992, as the Veteran 
was determined to be totally (100 percent) impaired due to 
TBI with cognitive impairment.  

In a June 1992 letter, the RO advised the Veteran that 
information had been received showing that he might need help 
in handling his VA benefits and that VA proposed to rate the 
Veteran as incompetent.  

The Veteran was thereafter issued a letter advising him of 
the rate of his award of pension effective March 1, 1992, 
based on benefits for him and for his child (one dependent).  
He was provided a VA Form 21-8768 which told him to notify VA 
immediately of any changes in income.  

In June 1992, the Veteran requested that his aunt, A.F., be 
named as his payee/guardian since she had been taking care of 
all of his business needs since the automobile accident which 
caused the TBI.

In an August 1992 rating decision, the Veteran was determined 
by VA to be incompetent effective February 1992, for payment 
of his improved pension benefits; in a September 1992 letter, 
the Veteran was notified of the August 1992 rating decision.  

In September 1992, the RO named A.F. as the Veteran's 
Custodian, and sent her a notification letter regarding the 
rate of the Veteran's pension benefits for the Veteran and 
his daughter.  She was provided a VA Form 21-8768 which told 
her to notify VA immediately of any changes in income.

In October 1993, a VA field investigation was conducted.  At 
that time, it was noted that both the Veteran and his 
daughter had been awarded benefits from SSA and that the 
Veteran's daughter was residing with a relative.  The Veteran 
was expected to enter a care facility soon.  A review of the 
payment arrangement was conducted.  It was noted that the 
Veteran's Custodian had managed his finances totally when he 
was in the hospital and totally incapacitated.  Currently, 
she kept control of his checkbook, advised the Veteran of 
expenditures, and made sure his recurring expenses were met.  
The Custodian specifically told the VA field examiner that 
the Veteran and his daughter had begun to receive SSA 
benefits.  The VA field examiner called SSA to confirm this 
information and to verify that A.F. was the Custodian for the 
Veteran as to those benefits, also.  It was also noted that 
the Veteran was also handling his finances, with assistance 
from the Custodian.  Thus, the field examiner determined that 
a diary would be established to further evaluate the 
Veteran's ability to handle funds with the goal of 
establishing supervised direct pay or restoration of 
competency.  

In an October 5, 1993 letter, the Veteran's Custodian was 
notified that VA proposed to reduce the Veteran's benefits 
effective April 1992 based on the report of SSA income, from 
March 1992 (years later it was discovered that the Veteran 
and his daughter had been in receipt of payment only from 
July 1993).  

On October 27, 1993, correspondence was received directly 
from the Veteran in which he requested that his pension 
benefits be adjusted to avoid a possible overpayment.

At this juncture, the Board notes that the Veteran's 
Custodian had made VA aware at the field examination that the 
Veteran was handling some of his own personal matters and was 
living independently.  VA was undertaking efforts to have the 
Veteran manage his own funds at that time, with supervision 
from his Custodian.  

In February 1994, the Custodian was informed that the 
retroactive adjustment in income from April 1, 1992, had been 
undertaken.  In February 1994, the Custodian was notified 
that the amount of the overpayment was $22,514.  

In April 1994, VA notified the "estate" of the Veteran that 
VA had been informed of the Veteran's death.  The Veteran's 
Custodian replied that the Veteran was still alive, rather, 
it was his father that had died.  

The next correspondence from the Veteran or his Custodian was 
dated in 1997 and was in regard to a claim for VA housebound 
benefits.  

In December 1997, congressional correspondence was received 
by VA in which it was requested that information be furnished 
regarding a purported overpayment.  VA responded that a 
portion of the overpayment had been recouped, but a balance 
remained.  

In May 2002, the Veteran submitted correspondence inquiring 
about his VA benefits.  In October 2006, the Veteran 
requested information regarding his overpayment.  

In January 2007, the RO notified the Veteran of the status of 
his overpayment and indicated that he still had an 
outstanding balance of $21,962.  Thereafter, the Veteran 
replied that he was incompetent when this overpayment was 
incurred.  To the extent that the overpayment was created due 
to SSA payments made to his daughter, he indicated that he 
did not have responsibility for his daughter, he did not have 
custody, and she did not live with him.  The Veteran asserted 
that VA did not properly supervise his Custodian, that he 
should not be held responsible for VA having the correct 
financial information, and that he should be permitted to 
request a waiver at this time.  The Board later determined 
that a timely request for a waiver of the overpayment was not 
made.  

In June 2007, the RO reduced the remaining balance of the 
Veteran's overpayment to $8,732, based on a finding that the 
Veteran did not receive payment of SSA benefits until July 1, 
1993 and his pension benefits were terminated as of 
July 1, 1993.  

In March 2009, the RO performed a paid and due audit and 
determined that the period of the overpayment was July 1, 
1993 to June 1, 1994 and that the Veteran's first SSA payment 
was June 1993.  This audit also confirmed that the 
overpayment amount was reduced to $8,732.

In order for the Board to determine that the overpayment was 
not properly created, it must be established that the Veteran 
was legally entitled to the benefits in question or, if there 
was no legal entitlement, then it must be shown that VA was 
solely responsible for the veteran being erroneously paid 
benefits.  Sole administrative error connotes that the 
veteran neither had knowledge of nor should have been aware 
of the erroneous award.  Further, neither the Veteran's 
actions nor his failure to act must have contributed to 
payment pursuant to the erroneous award. 38 U.S.C.A. § 
5112(b) (9),(10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 
10 Vet. App. 171 (1997).

The United States Court of Appeals for Veterans Claims 
(Court) noted that, "[s]tated another way, when an 
overpayment has been made by reason of an erroneous award 
based solely on administrative error, the reduction of that 
award cannot be made retroactive to form an overpayment debt 
owed to VA from the recipient of the erroneous award."  
Erickson v. West, 13 Vet. App. 495, 499 (2000).

An overpayment is created when VA determines that a 
beneficiary or payee has received monetary benefits in excess 
of the amount to which he or she was entitled.  38 C.F.R. § 
1.962 (2008).

Administrative errors include all administrative decisions of 
entitlement, whether based upon mistake of fact, 
misunderstanding of controlling regulations or instructions, 
or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 
Fed. Reg. 27757 (1990).  

The RO maintains that when it was initially discovered in 
October 1993 that the Veteran was receiving SSA benefits, VA 
sent a due process letter, but the Custodian did not respond.  
It was acknowledged that the Veteran requested immediate 
response, but the Custodian did not do so.  During the same 
timeframe, the Veteran's claim file was needed for a VA 
examination and a rating decision.  This resulted in a delay 
in processing the final award to reduce payment of benefits.  
The reduction was therefore not made until February 3, 1994.  
The RO maintains that excessive payments because of the delay 
required for administrative procedure does not constitute 
administrative error.  Further, the Custodian improperly 
continued to use the benefits, thus participating in the 
creation of the debt.  

The Board finds that for the period of July 1, 1993 through 
October 1993, this portion of the overpayment was not solely 
the result of VA administrative error as the 
Veteran's/Custodian's actions contributed to the creation of 
the debt.  The Custodian was forthcoming at the field 
investigation regarding the SSA benefits; however, she had 
been informed that VA should be promptly notified of changes 
in income.  The Custodian did not promptly notify VA.  

When VA informed the Veteran/Custodian of the proposal to 
reduce benefits, the Veteran immediately notified VA to 
adjust his benefits.  The Board notes that VA knew that the 
Veteran was handling some of his own personal matters at that 
time.  Therefore, the fact that the Custodian did not 
personally notify VA is not determinative.  

VA then took delayed action regarding the benefits.  Since VA 
only proposed to reduce the benefits, the Veteran was not 
improperly receiving benefits from November 1, 1993 through 
June 1, 1994 since the actual action had not been taken by 
VA.  VA makes those determinations, not the Veteran or his 
Custodian and it is VA's burden to take that action.  
Although there were simultaneous actions being taken by the 
RO which necessitated use of the claims file, it appears from 
the record that action was not taken because the request for 
income adjustment came from the Veteran and not the 
Custodian.  

For the period of November 1, 1993 through June 1, 1994, this 
portion of the overpayment was solely the result of VA 
administrative error; the Veteran's/Custodian's actions did 
not contribute to the creation of the debt since the 
reduction was only proposed at that point.  The action to be 
taken was the responsibility of VA.  Also, the Board notes 
that the amount and the periods of the overpayment have 
changed; this type of complex action was within the 
parameters of VA's responsibility with regard to payment, and 
not the responsibility of the Veteran.  

In view of the finding that the overpayment for the period of 
November 1, 1993 through June 1, 1994 was created solely as a 
result of VA administrative error, the Board finds that the 
RO's decision to continue paying the Veteran/Custodian in 
that time period was improper and that the resulting debt 
during that time period is not valid.  


ORDER

The overpayment of VA improved pension benefits for the 
period of November 1, 1993 through June 1, 1994, but not 
before that time, was not properly created; and the appeal is 
granted to that extent based on an invalid debt.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


